    Case 1:20-cv-00133-JRH-BKE Document 12 Filed 10/26/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


NANCY HARMON,                              *
                                           "k


        Plaintiff,                         *
                                           k

                                           *
             V.

                                           *             CV 120-133
C.R. BARD, INC. and BARD                   *
PERIPHERAL VASCULAR, INC.,                 *
                                           ★


        Defendants.                        *




                                     ORDER




     Before       the   Court   is   the    Parties'   joint   stipulation   of

dismissal without prejudice.          (Doc. 11.)       All Parties signed the

stipulation; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE.        The   Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.         Each party shall bear its own costs

and fees.


     ORDER ENTERED at Augusta, Georgia, this                       of October,

2020.




                                      J. RANt);?L HALL< CHIEF JUDGE
                                                STATES DISTRICT COURT
                                      SOUTHERN    DISTRICT OF GEORGIA
